J-A23040-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    RAVINDER S. RANDHAWA                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MANDEEP KAUR                               :   No. 533 MDA 2021

                Appeal from the Order Entered March 30, 2021
       In the Court of Common Pleas of Schuylkill County Civil Division at
                              No(s): S-937-15


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED: JANUARY 4, 2022

        Ravinder S. Randhawa (“Husband”) appeals from the March 30, 2021

order entering a decree in divorce from Mandeep Kaur (“Wife”) and dismissing

the bulk of his exceptions to the equitable distribution scheme set forth in the

master’s third report and recommendation. After careful review, we affirm.

        The trial court summarized the underlying facts this case, as gleaned

from the certified record, as follows:

              Both parties are originally from the country of India.
              Both had been married previously. [Husband] was
              born December 10, 1976, has a tenth grade
              education, moved to the United States at some
              unspecified time prior his marriage to [Wife], lives
              with his parents in Enola, Pennsylvania, works as a
              gas station clerk and claims to earn $7.25 per hour for
              forty hours a week. [Husband] has no retirement
              benefits through his employment, claims to be on

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A23040-21


          Medicaid, and suffers from several medical conditions
          including high blood pressure, cholesterol and
          diabetes.

          [Wife] was born September 19, 1983, obtained what
          was deemed a general degree from a college in India
          (which she described as education encompassing
          taking care of the home, stitching, cooking,
          physiology — “if you get someone sick,” and playing
          a guitar), never worked outside of the home until she
          performed part-time work handing out food samples
          to store customers in 2017, suffers from back
          problems which she attributes to injuries received
          from physical abuse perpetrated by [Husband], is
          what she deems “homeless,” as she lives in housing
          provided by WIC (Women In Crisis) in Schuylkill
          County, [Pennsylvania], and has primary custody of
          the parties’ male child, born July 13, 2007.
          ([Husband] testified that the date of birth of the child
          was in 2010, while [Wife] testified at the 2018 hearing
          that the child was eleven years old. The child support
          order of October 5, 2017, pursuant to which
          [Husband] was directed to pay $45.60 in basic
          support and $20.00 on arrearages per month,
          identifies the child’s birth date as July 13, 2007.)
          [Husband] had been delinquent in paying support.

          According to [Wife], she came to the United States
          following her parents arranging a marriage with a man
          she had never met. The marriage was apparently
          short lived. Because her parents knew [Husband’s]
          parents, it was deemed satisfactory for [Wife] to live
          with [Husband’s] parents.        According to [Wife],
          “India” required that persons be married before
          having children and, as a result, she and [Husband]
          married in a mass religious ceremony on December
          18, 2005 at a temple in Los Angeles, California known
          as Sant Nirankari Mission. Per [Wife], the parties’
          religion does not recognize a court ceremony.
          However, due to a visa problem [Wife] had, the
          parties participated later in a government proceeding
          and obtained a certificate indicating they married on
          August 20, 2012.


                                   -2-
J-A23040-21


          [Husband] and [Wife] originally lived in California with
          [Husband’s] parents and then moved to a home that
          [Husband] had purchased. Because he failed to
          maintain the loan payments, after a couple of years
          the lender apparently foreclosed or otherwise
          obtained possession of the property and the parties
          thereafter moved to Pennsylvania.              Due to
          [Husband’s] poor credit resulting from the loan
          default, [Husband] insisted that [Wife’s] name be
          used for financial purposes, both for personal affairs
          and for his business. (Evidence established the
          existence of Bank of America business accounts with
          one titled “Mandeep Kaur — Sole Prop DBA CSR
          Transportation,” which supports this testimony.)

          According to [Wife], she had no access to any financial
          accounts; she was not allowed to pay bills; [Husband]
          directed that she sign blank checks to accommodate
          the transacting or business; and, she was not allowed
          to inquire about business affairs or he would become
          angry with her and beat her while saying she was a
          wife and had to trust him. [Wife] was generally aware
          that [Husband] had traveled to and engaged in
          purchasing real property and doing banking activities
          in India but she had little information about those
          matters. Additionally, [Wife] claimed that [Husband]
          monitored her activities; she was not allowed to talk
          with her parents unless while supervised and via
          speaker phone; she was not allowed to leave the
          home without his consent, she was not allowed to
          have any money in her possession; and, he kept
          jewelry she had received as gifts in his truck.

          [Wife] described [Husband] as not only a controlling
          individual but also violent, as he would occasionally
          hit her.    Immediately prior to the parties’ final
          separation, [Husband] had threatened to kill [Wife]
          and their child. During that incident a neighbor heard
          the commotion and called police, after which the
          police arrested [Husband] and advised [Wife] to seek
          a protection from abuse order. [Wife] did so and
          moved from the parties’ home with the child into WIC
          housing. When she left the parties’ home [Wife] took


                                   -3-
J-A23040-21


            only her and the child’s clothing, some important
            paperwork, and a vehicle.

            [Husband] was an over-the-road truck driver, and
            owned and operated a trucking business during the
            marriage. At separation he owned or possessed a
            tractor, trailers, and van.

            [An accident following the parties’ separation resulted
            in the destruction of Husband’s trailer and loss of his
            commercial driver’s license.]

Trial court opinion, 3/30/21 at 2-5.

      The parties separated on March 18, 2014 and Husband filed a divorce

complaint on May 26, 2015, raising claims relating to the equitable distribution

of the marital estate. Kent D. Watkins, Esq. (“Master Watkins”) was appointed

to address the parties’ claims and a hearing was ultimately conducted on

October 15, 2018. Following the hearing, Master Watkins filed a report and

recommendation on March 8, 2019.         On March 27, 2019, Husband filed

exceptions to Master Watkins’ report and recommendation. Thereafter, on

May 23, 2019, the trial court entered an order denying Husband’s exceptions

and remanding this matter with instructions for the parties to clarify and

supplement the record with additional evidence.

      On July 23, 2019, a second hearing was conducted during which the

parties were given the opportunity to present additional evidence on their

assets and liabilities. Following the hearing, Master Watkins filed an amended

report and recommendation on December 6, 2019, detailing his equitable




                                       -4-
J-A23040-21


distribution plan. Both parties filed exceptions to Master Watkins’ amended

report and recommendation.

      Thereafter, the trial court reviewed the parties’ exceptions and the

supplemental record and found that several significant issues affecting the

proper analysis of the parties’ assets and liabilities remained outstanding. On

May 1, 2020, the trial court again remanded this matter to Master Watkins for

the submission of additional evidence. A hearing was subsequently held on

June 20, 2020.

      Following the hearing, Master Watkins filed a third report and

recommendation on November 12, 2020. Specifically, Master Watkins made

the following recommendations in his report:

            [T]hat [Husband] be awarded the following:
            [Husband’s] clothing ($10,000.00), Household goods
            and furnishings ($5,000.00), ICICI Prudential Life
            Insurance Policy ($11,217.00), Four mobile phones
            ($500.00), Four dinner sets ($800.00), Two
            comforters ($275.00), IPad ($200.00), Share of
            pension ($3,700.00), and 1/3 Interest in 11-plus
            acres of land in India – ($200,000.00 – unknown
            increase in value), together with other foreign-held
            land assets. Additionally, the Master recommended
            that Plaintiff be responsible for the unpaid taxes to the
            IRS, hospital bill to Schuylkill Medical Center, credit
            card bill with Capital One, credit card loan, and NHS
            Human Services in Sunbury, Pennsylvania.

            [T]hat [Wife] receive the following: 2012 Volkswagen
            Passat ($15,000.00), M&T Bank checking and saving
            accounts #298 ($2,231.30), Bank of Baroda checking
            account #0780 ($13,600.00), ICICI Bank Account
            #5572 ($2,952.00), ICICI Bank Account #4838
            ($7,000.00), [Wife’s] interest in [Husband’s] pension
            ($3,000.00), ICIC Bank Account ($6,190.00), TAB

                                      -5-
J-A23040-21


             Bank Account ($1,755.00), Bank of America Account
             #5790 ($2,006.00), ICICI Bank Account #2966
             ($2,700.00), IGIC Bank Account #7600 ($182.00),
             Household goods and furnishings ($5,000.00), Dishes
             and cookware ($1,200.00), One laptop computer
             ($300.00), One IPad ($200.00), One Play Station
             game console ($200.00), and [Wife’s] non-marital
             jewelry value and its value to be assigned to her
             ($25,000.00).

Trial court opinion, 3/30/21 at 15-16; see also Third Amended Master’s

Report, 11/12/20, at 10-11.

        Husband subsequently filed exceptions to this report on November 30,

2020.     On March 30, 2021, the trial court entered an opinion and order

dismissing the bulk of Husband’s exceptions and adopting the equitable

distribution scheme set forth in the third report and recommendation.        A

decree in divorce was entered that same day.

        On April 27, 2021, Husband filed a timely notice of appeal.

On April 29, 2021, the trial court directed Husband to file a concise statement

of errors complained of on appeal, in accordance with Pa.R.A.P. 1925(b).

Husband filed his timely Rule 1925(b) statement on May 14, 2021. On June

3, 2021, the trial court filed a comprehensive, eight-page Rule 1925(a) opinion

which adopted its prior opinion authored in support of the March 30, 2021

order.

        On appeal, Husband raises a litany of issues for our review:

             1.    Did the Master and the [trial court] err and
                   abuse their discretion by finding that it was
                   incredible that [Wife] would have access to
                   [Husband’s] business account, since the

                                      -6-
J-A23040-21


               undisputed evidence clearly established that
               Wife withdrew significant funds from the bank
               account, as confirmed by her signature on
               various checks, the evidence established that
               [W]ife withdrew $7,600.00 from the TAB bank
               account on February 18, 2014, and $10,000.00
               on March 12, 2014, which were clearly marital
               funds, and by failing to credit the $10,000.00
               which [W]ife withdrew from the TAB account to
               her, and by finding that the $10,000.00 should
               be considered as having been used for payment
               of marital debts and expenses during the
               marriage, since there was absolutely no
               evidence of record which established that the
               funds were used for the payment of marital
               debts and expenses, and the only evidence was
               that these funds were withdrawn by [W]ife?

          2.   Did the Master and [the trial court] err and
               abuse their discretion by finding that the parties
               were married on December 18, 2005, since the
               credible, documentary evidence which existed
               regarding    the    date    of   marriage     was
               documentary evidence submitted by [H]usband,
               which reflected that the parties were married on
               [A]ugust 21, 2012?

          3.   Did the Master and [the trial court] err and
               abuse their discretion by failing to take into
               consideration that Husband was only holding a
               minimum wage low paying job, and that he did
               not even graduate from high school, but that
               wife holds a bachelor’s degree in arts,
               philosophy, home economics, physiology and
               music, and that as a result she is more qualified
               to obtain suitable employment?

          4.   Did the Master and [the trial court] err and
               abuse their discretion by not only awarding the
               bulk of the marital estate to [W]ife, but by also
               recommending that [H]usband be responsible
               for 100% of the marital debt, without imposing
               any responsibility on [W]ife, although they also


                                  -7-
J-A23040-21


               recommended that [H]usband receive                a
               minuscule portion of the marital estate?

          5.   Did [t]he Master and [the trial court] err and
               abuse their discretion in formulating their
               equitable distribution scheme since when one
               considers all of the factors enunciated under the
               divorce code since, it is clear that it is [H]usband
               who should have been awarded the bulk of the
               marital estate, since, amongst other things, he
               is being forced to pay 100% of the marital debt?

          6.   Did the Master and the [trial court] err and
               abuse their discretion by concluding that
               Husband did not disclose all of the assets
               required of him by the court order dated [M]ay
               15, 2020, and that he did not disclose the value
               of lands held in India or the increase in value
               between the date of marriage and the date of
               separation, since Wife did nothing in order to
               obtain a valuation of this property, and all
               assets had been disclosed, and the Master and
               the [trial court] used the alleged non-disclosure
               as a reason to award to Wife an unconscionable
               share of the marital estate and the [trial court]
               penalized Husband?

          7.   Did the Master and the [trial court] err and
               abuse their discretion by ignoring one of the
               most significant factors enunciated under the
               divorce code, dealing with who acquired and
               preserved the marital estate, and by totally
               ignoring the fact that it was Husband who
               acquired the marital estate, and they only made
               reference to the fact that Wife was the
               homemaker, which establishes clear error?

          8.   Did the Master and the [trial court] err and
               abuse their discretion in formulating their
               recommended equitable distribution award, and
               misapply the factors enunciated under the
               divorce code warrant the distribution requested
               by [H]usband in his exceptions, in the amount
               of 80% of marital property[?]

                                   -8-
J-A23040-21



            9.    Did the [trial court] err and abuse it’s (sic)
                  discretion by finding that Husband had engaged
                  in marital misconduct [and] was controlling and
                  physically abused [W]ife throughout the
                  marriage, which is not relevant in determining
                  how marital property should be equitably
                  divided?

            10.   Did the [trial court] err and abuse its discretion
                  by finding that there were two sets of jewelry,
                  and by awarding one set to the Husband and the
                  other set to Wife, where the Master did not even
                  find that there were two sets of jewelry, and the
                  record is totally devoid of any evidence that
                  there were two sets?

            11.   Did the [trial court] err and abuse its discretion
                  by finding that Husband had numerous Indian
                  Bank Accounts, and by taking these accounts
                  into consideration, when there was no evidence
                  of record dealing with these phantom Indian
                  Bank Accounts[?]

Husband’s brief at 6-7 (internal quotation marks omitted).

      Preliminarily, we   note that    the   issues presented in Husband’s

“Statement of Questions Involved” do not align with those raised in the

“Argument” section of his appellate brief. Although Husband raises 11 distinct

issues above, the “Argument” section contains only 9 intertwined claims

delineated by Roman numerals and presented in an entirely different

sequence.

      The record reflects that Husband has waived Issue 2 (Argument IV)

challenging Master Watkins’ finding with regard to the date of the parties’

marriage by failing to file an exception thereto.



                                      -9-
J-A23040-21


      It is well settled that in order to preserve issues for appeal relating to a

master’s report and recommendation a party must file exceptions. Pa.R.A.P.

302(a); Lawson v. Lawson, 940 A.2d 444, 450 (Pa.Super. 2007) (stating,

“a party who is dissatisfied with a master’s report [must] file exceptions to the

report, or waive any such objections.” (citation omitted)), appeal denied,

951 A.2d 1165 (Pa. 2008). The failure to file a timely exception to a finding

in a master’s report and recommendation, as is the case here, results in waiver

of the claim. Sebastianelli v. Sebastianelli, 876 A.2d 431, 432 (Pa.Super.

2005).

      We now turn to Husband’s challenges to the equitable distribution

scheme. Husband avers that the award of the bulk of the martial estate to

Wife while Husband is held responsible for 100% of the parties’ martial debt

was unsupported by the record (Issues 4 & 5; Argument V). Husband’s

brief at 32-34.

      Specifically, Husband argues that Master Watkins and the trial court

erred in finding that:   his contention that Wife withdrew money from his

business bank accounts and withheld rent money for her own personal use

lacked credibility (Issue 1; Argument III); that Wife was entitled to the

value of $25,000 worth of jewelry that was gifted to her by various family

members during the marriage (Issue 10; Argument VII); and that

numerous bank accounts in India could be attributed to Husband. (Issue 11;

Argument VIII). Id. at 29-31, 36-39.


                                     - 10 -
J-A23040-21


     Our standard of review of awards of equitable distribution is well settled:

           A trial court has broad discretion when fashioning an
           award of equitable distribution. Our standard of
           review when assessing the propriety of an order
           effectuating the equitable distribution of marital
           property is whether the trial court abused its
           discretion by a misapplication of the law or failure to
           follow proper legal procedure. We do not lightly find
           an abuse of discretion, which requires a showing of
           clear and convincing evidence. This Court will not find
           an abuse of discretion unless the law has been
           overridden or misapplied or the judgment exercised
           was manifestly unreasonable, or the result of
           partiality, prejudice, bias, or ill will, as shown by the
           evidence in the certified record. In determining the
           propriety of an equitable distribution award, courts
           must consider the distribution scheme as a whole. We
           measure the circumstances of the case against the
           objective of effectuating economic justice between the
           parties and achieving a just determination of their
           property rights.

Reber v. Reiss, 42 A.3d 1131, 1134 (Pa.Super. 2012) (citation omitted),

appeal denied, 62 A.3d 380 (Pa. 2012).

     The Divorce Code does not specify a particular method of valuing assets.

The divorce master and trial court must exercise discretion and rely on the

estimates, inventories, records of purchase prices, and appraisals submitted

by both parties. Smith v. Smith, 653 A.2d 1259, 1265 (Pa.Super. 1995),

appeal denied, 663 A.2d 693 (Pa. 1995).

           In determining the value of marital property, the court
           is free to accept all, part or none of the evidence as to
           the true and correct value of the property. Where the
           evidence offered by one party is uncontradicted, the
           court may adopt this value even though the resulting
           valuation would have been different if more accurate
           and complete evidence had been presented. A trial

                                    - 11 -
J-A23040-21


            court does not abuse its discretion in adopting the only
            valuation submitted by the parties. Absent a specific
            guideline in the divorce code, the trial courts are given
            discretion to choose the date of valuation of marital
            property[,] which best provides for “economic justice”
            between parties.

Baker v. Baker, 861 A.2d 298, 302 (Pa.Super. 2004) (citations and internal

quotation marks omitted), appeal denied, 918 A.2d 741 (Pa. 2007).

      Here, Husband’s claims hinge in large part on his disagreement with a

number of Master Watkins’ findings. Specifically, Master Watkins found that

the evidence established that although Husband had utilized Wife’s name for

a number of his business accounts, he was in exclusive control of the parties’

financial affairs and his testimony to the contrary was not credible.     Third

Amended Master’s Report, 11/12/20, at 5. Master Watkins further found that

Wife’s credibly testified that she had received approximately $25,000 worth

of jewelry as gifts from various family members over the course of the

marriage, and that the evidence established that the jewelry is her non-martial

property.   Id.    Additionally, Master Watkins found that the evidence

established that Husband had accumulated substantial savings from his

trucking business, which he transferred to multiple bank and retirement

accounts in India. Id. at 8-9.

      In reaching these findings, the record reflects that Master Watkins relied

on the plethora of exhibits submitted by the parties, as well as the testimony

of each party at three separate hearings. The trial court found that Master

Watkins’ findings and credibility determinations were supported by the record,

                                     - 12 -
J-A23040-21


and elected not to believe Husband’s testimony with respect to these claims.

See trial court opinion, 6/3/21 at 2-3, 7.

      We similarly decline to upset the credibility determinations of the fact-

finder.   We have consistently explained that “a master’s report and

recommendation, although only advisory, is to be given the fullest

consideration[,]” as the master is in the best position to observe the testimony

and demeanor of the parties.      Moran v. Moran, 839 A.2d 1091, 1095.

(Pa.Super. 2003) (citation omitted). Accordingly, Husband’s aforementioned

challenges to the equitable distribution scheme must fail.

      Husband next argues that Master Watkins and trial court erred in failing

to consider numerous factors under the Divorce Code in fashioning its

equitable distribution award. Specifically, Husband contends that the fact that

he held a minimum wage job and did not graduate from high school and that

Wife had degree from a school in India (Issue 3; Argument VI); and that

he was the party who had acquired and preserved the martial estate (Issue

7; Argument II), were not properly considered. Husband’s brief at 27-29,

35-36.

      Husband further contends that Master Watkins and the trial court erred

in “adding new factors to its equitable distribution scheme” by improperly

considering Wife’s allegations of Husband’s “martial misconduct” and abuse

during the marriage (Issue 9, Argument I); and the fact that Husband failed

to disclose the value of his property in India by the court-ordered deadline


                                     - 13 -
J-A23040-21


(Issue 6; Argument I).        Id. at 25-27.     Husband maintains that Master

Watkins and the trial court used this “nondisclosure and the alleged marital

misconduct [as] reasons to award Wife an unconscionable share of the martial

estate.” Id. at 26.

      Husband contends that had Master Watkins and the trial court properly

applied the factors in the Divorce Code, he would have been entitled to 80%

of the marital property as detailed in his exceptions. (Issue 8; Argument

IX). Id. at 39-43. We disagree.

      This court has repeatedly explained that, “[i]n determining the propriety

of an equitable distribution award [], we must consider the distribution

scheme as a whole.”      Schenk v. Schenk, 880 A.2d 633, 643 (Pa.Super.

2005). “[W]hen a court divides the marital property, it must do so only after

considering ‘all relevant factors,’ including eleven specific factors listed in the

Divorce Code.” Teodorski v. Teodorski, 857 A.2d 194, 199-200 (Pa.Super.

2004) (citation and internal quotation marks omitted).

            Pursuant to 23 Pa.C.S.A. § 3502(a), when fashioning
            equitable distribution awards, the trial court must
            consider: the length of the marriage; any prior
            marriages; age, health, skills, and employability of the
            parties; sources of income and needs of the parties;
            contributions of one party to the increased earning
            power of the other party; opportunity of each party
            for future acquisitions of assets or income;
            contribution or dissipation of each party to the
            acquisition, depreciation or appreciation of marital
            property, value of each party’s separate property,
            standard of living established during the marriage;
            economic circumstances of each party and whether


                                      - 14 -
J-A23040-21


               the party will be serving as custodian of any
               dependent children.

Mercatell v. Mercatell, 854 A.2d 609, 611 (Pa.Super. 2004) (citation

omitted). “The weight to be given to these statutory factors depends on the

facts of each case and is within the [fact-finder’s] discretion.” Schenk, 880

A.2d at 643 (citations omitted).

      Instantly, we find that Master Watkins expressly considered all of the

relevant factors in making his recommendations as to how the parties’ marital

property should be distributed.      See Third Amended Master’s Report,

11/12/20.      Those factors included the parties’ educational background,

vocational skill, employability, and future earning capacity.     Id. at 2, 6.

Master Watkins noted that although Husband is currently employed at a gas

station making $7.25 per hour, he supported the family during the marriage

and made a good living from the trucking business he owned. Id. at 2, 6-8.

Master Watkins also considered the fact that Wife was a homemaker and stay-

at-home mother to the parties’ minor child during the marriage, had never

worked full-time, and was not permitted by Husband to obtain employment.

Id. at 2, 7.

      Master Watkins also considered the duration of the marriage; the

parties’ respective ages, their standard of living during the marriage; and the

fact that Wife’s contributions during the marriage allowed Husband to develop

and operate his trucking business. Id. at 6-9. Additionally, Master Watkins

took note of the fact that Wife serves as the primary custodian to the parties’

                                    - 15 -
J-A23040-21


minor child, whom she is raises alone with a minimal payment of $65 a month

in child support. Id. at 10.

      Master Watkins expressly found that “[w]hile Husband’s future earning

capacity and ability to acquire capital assets is limited … his employment

situation is due to an accident [that] resulted in serious criminal charges …

[and the] loss of his CDL license[.]”. Id. at 6-7. Nonetheless, Master Watkins

concluded that “Wife is in greater need than Husband” given her lack of

employment history, general college degree from a foreign country, and low

earning expectation. Id. at 7.

      Husband’s contentions on appeal merely challenge the weight to be

accorded the various factors, and as discussed, this matter was within the

province of Master Watkins, and not within the appellate court. See Schenk,

880 A.2d at 643; Moran, 839 A.2d at 1095.

       We further find no merit to Husband’s contention that Master Watkins’

equitable distribution scheme was improperly based upon Wife’s allegations of

Husband’s “marital misconduct” and abuse during the marriage, nor the fact

that he failed to disclose the value of his property in India by the court-ordered

deadline. Master Watkins’ makes no specific mention of his consideration of

Husband’s    misconduct    or   abuse   in    his   third   amended   report   and

recommendation, and the trial court specifically noted in its opinion that “[a]ny

abuse by [Husband] toward [Wife] … was not considered as an independent




                                     - 16 -
J-A23040-21


factor in the fashioning of [the equitable distribution] award.”    Trial court

opinion, 6/3/21 at 6.

      Additionally, Husband has provided no support in his brief for his

baseless allegation that Master Watkins and the trial court utilized his

nondisclosure of the value of his property in India as a reason to award Wife

“an unconscionable share of the martial estate.” See Husband’s brief at 26-

27. On the contrary, the record reflects that Master Watkins and the trial

court gave due consideration to all of the factors set forth in Section 3502(a)

in arriving at an equitable distribution scheme which, as a whole, achieved a

just determination of the parties’ marital property.

      Accordingly, we find no abuse of the trial court’s discretion in denying

the bulk of Husband’s exceptions to the equitable distribution scheme set forth

in Master Watkins’ third report and recommendation.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/04/2022




                                    - 17 -